DETAILED ACTION
1.	This office action is a response to amendments submitted on 01/14/2021. 
2.	Applicant's arguments filed with respect to the claims have been considered but they are moot in view of the new ground of rejection wherein new prior art has been added to further show/disclose the new amendments to the claims and arguments regarding the previous art.
3. 	Claims 1-13 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-5, 8, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMITSU et al. (US 20190260324 A1) in view of Welchko (US 20060164028 A1).
In regards to claim 1, KURAMITSU shows a motor system (Fig. 8-10, 12, 14, 15, 17, 19, 22, 27), comprising: 
a first inverter (INV CIR 1, 120) which converts direct current power from a first power supply (BAT 1) into alternating current power; 
a second inverter (INV CIR 2, 220)which converts direct current power from a second power supply (BAT 2) into alternating current power; 
a motor (80) which is driven by the alternating current power from the first inverter (120) and the alternating current power from the second inverter (220); and 

wherein the first inverter voltage vector (i.e. Vd1/Vq1) includes a first excitation voltage command (Vd1) and a first torque voltage command (Vq1) associated with an output from the first inverter (120) , and the second inverter voltage vector (Vq2) includes a second excitation voltage command (Vd2) and a second torque voltage command (Vq2) 8associated with an output from the second inverter (220).
KURAMITSU does not explicitly show the motor has a plurality of coils from which the alternating current power from the first inverter is supplied and the alternating current power from the second inverter is supplied, the first inverter is connected to one end of each of the plurality of coils and the second inverter is connected to the other end of each of the plurality of coils and does not explicitly discloses (Emphasis added)  to change a first inverter voltage vector and a second inverter voltage vector while maintaining the motor voltage vector obtained to allow distribution of the motor voltage vector at any ratio
However, Welchko further shows (Figs. 1) a dual inverter system for motor control comprising two inverters (100, 200), wherein the motor (20) has a plurality of coils (windings 22) from which the alternating current power from the first inverter (100) is supplied and the alternating current power from the second inverter (200) is supplied, the first inverter (100) is connected to one end of each of 
Thus, given the teaching of Welchko, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KURAMITSU to provide a balance power control between both inverter system for a common coil/winding configuration  to achieve a desired varying power split between the first and second energy sources, consequently improving the system reliability and performance.
In regards to claim 2, KURAMITSU shows a motor system (Fig. 8-10, 12, 14, 15, 17, 19, 22, 27), wherein the control unit (10) configured to change the first inverter voltage vector (Vd1/Vq1) and the second inverter voltage vector (Vd2/Vq2) in magnitude (since the magnitude of vector is the length of the  vector and KURAMITSU clearly changed, modify or correct the voltage command (Vector axis), it is implicit that its magnitude is also changed, pars. 113, 117, 146, 149, 155) .
In regards to claim 4, KURAMITSU shows a motor system (Fig. 8-10, 12, 14, 15, 17, 19, 22, 27) wherein the control unit configured to change at least one of the first inverter voltage vector and the second inverter voltage vector in phase (pars. 92, 98, 102-103, 107, 168, see also Fig. 3).

In regards to claim 7, KURAMITSU shows Fig. 8-10, 12, 14, 15, 17, 19, 22, 27) and discloses a motor system, wherein the control unit (10) configured to change the first inverter voltage vector and the second inverter voltage vector in magnitude to restrict an output from a high-temperature inverter according to temperatures of the first inverter and the second inverter (par. 89).
In regards to claim 8, KURAMITSU shows Fig. 8-10, 12, 14, 15, 17, 19, 22, 27) and discloses wherein the control unit configured to change the first inverter voltage vector and the second inverter voltage vector in magnitude or in phase to change a motor current in shape (pars. 67-69, Figs. 3, 11).
In regards to claim 11, KURAMITSU shows Fig. 8-10, 12, 14, 15, 17, 19, 22, 27) and discloses wherein the control unit configured to change the first inverter voltage vector and the second inverter voltage vector in magnitude or in phase to restrict an output from a high- temperature power supply according to temperatures of the first power supply and the second power supply (pars.  68, 89, 234).
In regards to claim 12, KURAMITSU shows Fig. 8-10, 12, 14, 15, 17, 19, 22, 27) and discloses a motor system, comprising: 
a plurality of power supplies (BAT 1, BAT 2); 
a plurality of inverters (120/220); and 
a control unit (10), wherein the control unit is configured to maintain a motor voltage vector (Vd1/Vd2; Vq1/Vq2) obtained by synthesizing (i.e. by means of feedback and bidirectional feedback 
Welchko further shows (Figs. 1) a dual inverter system for motor control comprising two inverters (100, 200), wherein the motor (20) has a plurality of coils (windings 22) from which the alternating current power from the first inverter (100) is supplied and the alternating current power from the second inverter (200) is supplied, the first inverter (100) is connected to one end of each of the plurality of coils and the second inverter (200) is connected to the other end of each of the plurality of coils. Welchko further discloses a vector system  where control unit (300) changes a first inverter voltage vector and a second inverter voltage vector while maintaining the motor voltage vector obtained to allow distribution of the motor voltage vector at any ratio (see Figs 3-5 and pars. 23, 31-36, 39; i.e.  Using these PWM control methods, first section 100 and second section 200 each produces an equivalent balanced three-phase AC output voltage having the same fundamental frequency… When the required voltage output of first section 100 has been increased, in order to regulate the power of secondary energy source 18, we assume that second section 200 is being operated at unity power factor).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KURAMITSU et al. (US 20190260324 A1) in view of Welchko (US 20060164028 A1) and further in view SUZUKI (US 20110221375 A1).
In regards to claim 3, KURAMITSU as modified by Welchko does not explicitly disclose wherein the control unit configured to invert a positive or a negative direction of either the first inverter 
However, SUZUKI further discloses and shows (Figs.  1-2) a two inverter system controlled by PWM and controlling the voltage commands (Vq/Vd) to the inverter (20/30) wherein the control unit (1) is configured to invert a positive or a negative direction of either the first inverter voltage vector or the second inverter voltage vector with respect to a positive or a negative direction of the motor voltage vector (see pars. 173-176). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KURAMITSU to further control the inverters commands polarities in order to allow integrated current values to be equalized and a deviation in heat loss between switching elements to be minimized by minimizing a difference in on-time between switching elements (par. 176), consequently improving the system performance and reliability.

7.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMITSU et al. (US 20190260324 A1) in view of Welchko (US 20060164028 A1) and further in view of KOBAYASHI (US 20190252994 A1).
In regards to claims 6 and 10, although KURAMITSU discloses that the first control unit 131 is supplied with a power through the first power supply connector 111, a regulator (not shown), and the like, and second control unit 231 is supplied with the power through the second power supply connector 211, a regulator (not shown), and the like; the first control unit 131 and the second control unit 231 are provided so as to be able to communicate with each other between the control units. Hereinafter, the communication between the control units 131 and 231 is referred to as "inter-
However, KOBAYASHI further discloses multiple inverters system controlled by voltage vectors (see Fig.s 1 and 4) controlling the voltage vectosr to the inverter (i.e. 52/53) wherein the control unit (86) , wherein the first power supply (i.e. 60) and the second power supply (i.e. 61) include an electric storage device (i.e. 50c/55) and the control unit configured to change the first inverter voltage vector and the second inverter voltage vector in magnitude to reduce an output from a low-charged power supply or to restrict charging of a high-charged power supply according to states of charge of the first power supply and the second power supply and wherein the first power supply and the second power supply include an electric storage device, and the control unit configured to change the first inverter voltage vector and the second inverter voltage vector in magnitude or in phase according to states of charge of the first power supply and the second power supply (see pars. 94, 96, 144, 177-185). 
Thus, given the teaching of KOBAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being over KURAMITSU et al. (US 20190260324 A1) in view of Welchko (US 20060164028 A1) and further in view of YAMAKAWA et al. (US 20190229669 A1, PCT filed date).
In regards to claim 9, KURAMITSU as modified by Welchko does not explicitly disclose wherein the first inverter and the second inverter control a motor current by PWM, and the control unit configured to change the first inverter voltage vector and the second inverter voltage vector in phase to shift a dead time section in switching the first and the second inverters and a zero-crossing position of a motor current. 
	However, YAMAKAWA further discloses and shows (Figs. 1 and 2) wherein the first inverter (3) and the second inverter (4) control a motor current by PWM (pars. 34, 37), and the control unit (12) configured to change the first inverter voltage vector and the second inverter voltage vector in phase to shift a dead time section (performed by PWM pattern)  in switching the first and the second inverters and a zero-crossing position of a motor current (pars. 34-42, 72).
Thus, given the teaching of YAMAKAWA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KURAMITSU in order to change the voltage vectors/commands to provide off time on switching patter under the PWM scheme is controlled and to zero cross, a motor having a two-group three-phase structure has twice as many chances of updating speed and phase as a normal three-phase .

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837